 



Exhibit 10.1
Amendment No. 5 To The International Operating Agreement
Dated As Of September 29, 2005
General Electric Capital Corporation

NACCO Materials Handling Group, Inc.

 



--------------------------------------------------------------------------------



 



Amendment No. 5 To The International Operating Agreement
Dated As Of September 29, 2005 (the “Effective Date”)
Between

(1)   General Electric Capital Corporation (“GE Capital”), a Delaware
corporation with a principal address at 10 Riverview Drive, Danbury, CT 06810;
and

(2)   NACCO Materials Handling Group, Inc. (“NMHG”), a Delaware corporation with
a principal address at 650 N.E. Holladay Street, Suite 1600, Portland, Oregon
97232.

BACKGROUND
GE Capital and NMHG are parties to the International Operating Agreement dated
as of April 15, 1998, as previously amended (“Original IOA”). GE Capital and
NMHG have agreed that in order to most effectively promote the development of
international financing programs involving their respective Affiliates, it is
advisable for such Affiliates to enter into Regional Agreements and/or Master
Regional Operating Agreements (as such terms are hereinafter defined) for
countries in which such financing activities will be conducted. GE Capital and
NMHG have further agreed to amend the Original IOA in order to better define the
activities to be conducted by the International Executive Committee, as such
activities relate to the business of the various Master Regional Operating
Agreements and Regional Agreements, and to otherwise supplement the Original IOA
by setting forth certain general principles and objectives that shall govern the
conduct of the parties with respect to the International Program (as such term
is hereinafter defined).
NOW THEREFORE, in consideration of the above premises and of the
representations, warranties and agreements contained herein, the parties,
intending to be legally bound, agree to amend and supplement the Original IOA as
follows:

1   Definitions   1.1   In this Amendment the following definitions apply:      
Affiliate means any party that is Controlled By or under common Control with a
party to the Agreement.       Agreement means the Original IOA, as amended and
supplemented pursuant to this Amendment to International Operating Agreement,
and all exhibits, addendums, riders and schedules thereto, as the same may be
further amended from time to time by a writing duly executed by the parties
hereto.       Annual Operating Plan means for each calendar year during the Term
the plan agreed upon by members of a Regional Working Committee for the conduct
and development of a Regional Program in a Program Country.       Arbitral
Tribunal shall have the meaning given to it in Section 5.22.       Bankruptcy
Event means with respect to any Person:

  (a)   the commencement by such Person of a voluntary case under any
bankruptcy, insolvency, reorganization or similar law now or hereafter in
effect,     (b)   the consent by such Person to the appointment of, or taking
possession by, a receiver, custodian, liquidator, assignee or trustee of such
Person or of a substantial part of its property,     (c)   the making of a
general assignment by such Person for the benefit of its creditors,

page 2



--------------------------------------------------------------------------------



 



  (d)   the admission in writing of such Person of its inability to pay its
debts as they become due or the general failure on the part of such Person to
pay its debts as they become due,     (e)   the commencement by any other Person
of an involuntary case under any bankruptcy, insolvency, reorganization or
similar law now or hereafter in effect or for the appointment of, or taking
possession by, a receiver, custodian, liquidator, assignee or trustee of such
Person or of a substantial part of its property, and the continuance of any such
voluntary or involuntary case, appointment, assignment, admission or order
unstayed and in effect for a period of sixty (60) days,     (f)   any
dissolution or liquidation of such Person; or     (g)   any event occurs or
proceeding is taken with respect to that Person in any jurisdiction to which it
is subject which has an effect equivalent or similar to any of the events
mentioned in paragraphs (a) to (f).

    Business Day means, with respect to any obligation of GE Capital, NMHG, a GE
Affiliate or an NMHG Affiliate to which this term applies, any day other than a
Saturday, Sunday or a day on which banking institutions in the country in which
GE Capital, NMHG, the relevant GE Affiliate or the relevant NMHG Affiliate has
its principal place of business are authorized, or required, to be closed.      
Change of Control means, with respect to a Person, the occurrence of any of the
following events: the consummation of a merger or consolidation of the Person
with any other entity resulting in holders of the Person’s voting securities
receiving less than fifty per cent (50%) of the voting securities of the
surviving entity; (b) the sale, lease, exchange or transfer of all or
substantially all of the Person’s assets; (c) the approval by the holders of the
Person’s voting securities of any plan or proposal for the liquidation or
dissolution of the Person; (d) the acquisition by any other Person of more than
fifty per cent (50%) of the outstanding voting power of the Person’s securities,
other than in the case of NMHG any Change of Control where after such Change of
Control the ultimate holding company of NMHG remains NACCO Industries, Inc., or
other than in the case of GE Capital any Change of Control where after such
Change of Control the ultimate holding company of GE Capital remains General
Electric Company.       Control or Controlled By means the direct or indirect
(a) ownership of a majority of the voting power of all classes of voting stock
of a Person, (b) ownership of a majority of the beneficial interests in income
and/or capital of a Person or (c) possession of power to direct, or cause the
direction of, management or policies of a Person (whether through ownership of
securities or other interests in a Person, by contract or otherwise).       CPR
shall have the meaning given it in Section 5.18.       Customer means a Person
domiciled outside of the United States who acquires Equipment for purposes of
its business pursuant to a Transaction with a GE Affiliate and/or any guarantor
of the obligations of such Person.       Danbury International Executive
Committee Member shall have the meaning given to it in Section 5.8.       Dealer
means an authorized distributor domiciled outside of the United States of
Equipment manufactured or distributed by NMHG and/or an NMHG Affiliate that may
participate in a Regional Program.       Dispute shall have the meaning given to
it in Section 5.1.       Effective Date means the date first written above.    
  Equipment means new or used Equipment manufactured or distributed by NMHG, an
NMHG Affiliate or a Dealer.       Executive Officers shall have the meaning
given to it in Section 5.16.

page 3



--------------------------------------------------------------------------------



 



    GE Affiliate means an Affiliate of GE Capital that shall have entered into a
Regional Agreement and/or a Master Regional Operating Agreement.      
Governmental Entity means a national, supranational, federal, state, provincial,
local, country, municipal or other governmental or regulatory authority,
administrative agency, department, commission, board, bureau or other authority
or instrumentality, domestic or foreign, or any political subdivision thereof.  
    Initial Term shall have the meaning given to it in Section 11.1.      
International Executive Committee shall have the meaning given to it in
Section 2.1.       International Executive Committee Member shall have the
meaning given to it in Section 2.1.       International Program means the
general framework established to govern the International Relationships among GE
Capital, NMHG, the GE Affiliates and the NMHG Affiliates pursuant to the terms
of the Agreement, as it relates to the various Master Regional Operating
Agreements and Regional Agreements entered into from time to time.      
International Relationships means the relationships to be established between or
among GE Capital, NMHG, GE Affiliates and/or NMHG Affiliates outside the United
States with respect to the financing activities to be conducted outside the
United States and evidenced by Master Regional Operating Agreements and Regional
Agreements entered into from time to time.       Master Regional Operating
Agreement means an umbrella agreement entered into by a GE Affiliate and an NMHG
Affiliate that contains certain governance, profit sharing and related
provisions that shall apply to the various Regional Agreements that are subject
to such Master Regional Operating Agreement.       Original IOA shall have the
meaning given to it in the Background recitals.       NMHG Affiliate means an
Affiliate of NMHG that shall have entered into a Regional Agreement and/or a
Master Regional Operating Agreement.       OIED shall have the meaning given to
it in Section 5.2.       OIED Response shall have the meaning given to it in
Section 5.6.       Person means an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an unincorporated organization, a Governmental Entity or any other
entity.       Program Country means a country in which a Regional Program is
implemented pursuant to a Regional Agreement and/or a Master Regional Operating
Agreement.       Recourse Transaction means any Wholesale Account or other
Transaction subject to recourse or other credit enhancement provided by NMHG
and/or an NMHG Affiliate to and for the benefit of GE Capital and/or a GE
Affiliate.       Regional Agreement means an agreement implementing a Regional
Program in a Program Country.       Regional Program means a financing program
to support the sale and distribution of Equipment that is provided by a GE
Affiliate to Customers and Dealers who are located in the applicable Program
Country.       Regional Working Committee shall mean the committee established
to govern the activities of the GE Affiliates and NMHG Affiliates that are
participants in a Regional Program.       Regional Working Committee Member
shall have the meaning given to it in Section 5.2.

page 4



--------------------------------------------------------------------------------



 



    Renewal Term shall have the meaning given to it in Section 11.1.       Term
shall have the meaning given to it in Section 11.1.       Transaction means a
financing of Equipment by a GE Affiliate in a Program Country under a form of
contract approved for use under the applicable Regional Program.       Wholesale
Account means any loan or other extension of credit, now or hereafter, by a GE
Affiliate to either (i) a Dealer (whether or not owned by NMHG or an NMHG
Affiliate) or (ii) NMHG or an NMHG Affiliate, whether secured by Equipment
(regardless of whether such Equipment is purchased directly with the proceeds of
such loan or other extension of credit or is held as inventory for sale or as
part of the applicable party’s rental fleet) or any other form of collateral.  
1.2   Interpretation       In the Agreement:

  (a)   headings are for ease of reference only and shall not be taken into
account in construing the Agreement;     (b)   references to the Agreement or
any other document shall be construed as references to the Agreement or that
other document, as amended, varied, novated, supplemented or replaced from time
to time;     (c)   the expression this Section shall, unless followed by
reference to a specific provision, be deemed to refer to the whole Section (not
merely the sub-Section, paragraph or other provision) in which the expression
occurs;     (d)   references to any statute or statutory position include any
statute or statutory provision which amends, extends, consolidates or replaces
the same, or which has been amended, extended, consolidated or replaced by the
same, and shall include any orders, regulations, instruments or other
subordinate legislation made under the relevant statute;     (e)   references to
a party means a party to the Agreement including that party’s successors in
title and assigns or transferees permitted in accordance with the terms of the
Agreement;     (f)   the words include, including and in particular shall be
construed as being by way of illustration or emphasis only and shall not be
construed as, nor shall they take effect as, limiting the generality of any
preceding words; and     (g)   the word loss includes any loss however described
or characterized and whenever and however arising (including loss of profit,
loss of revenue, loss of use, loss of contract, loss of goodwill, and indirect
and consequential loss, including economic loss), cost (including any cost of
enforcement), expense, payment, liability, claim, demand, damage, proceedings,
penalty, fine, fee, rates, levy, charge, royalty, interest, insurance premium,
call, judgment, order or other sanction or amount payable and the amount by
which any right or entitlement to an amount has been reduced as a result of the
matter in question.

2   International Executive Committee   2.1   Executive Oversight

  (a)   The executive oversight of the International Program will be subject to
the review and direction of a committee (the International Executive Committee)
which shall perform the duties specified below.     (b)   GE Capital and NMHG
shall each appoint four (4) employees (or such other number as may be mutually
agreed to by the parties) as their respective representatives on the
International Executive Committee (each, an “International Executive Committee
Member”). The

page 5



--------------------------------------------------------------------------------



 



      names of the current International Executive Committee Members are set
forth in Exhibit A hereto.

2.2   Meetings of International Executive Committee       Meetings of the
International Executive Committee will be held at least two (2) times per year
at locations to be determined by mutual agreement of the International Executive
Committee Members. Notwithstanding the foregoing, either GE Capital or NMHG may,
on five (5) Business Days’ written notice, request that the International
Executive Committee meet to discuss a Dispute pursuant to Section 5 or review
another issue within its jurisdiction. The written notice that will proceed each
meeting of the International Executive Committee will designate the time and
place for the meeting (which may be held telephonically), the topic for
discussion and will include any background materials relevant to the topic to be
discussed.   2.3   Co-Chairpersons       NMHG and GE Capital will each designate
individuals to serve as co-chairpersons of the International Executive Committee
who, after due consultation with the other International Executive Committee
Members, will be responsible for establishing agendas for, and conducting
meetings of, the International Executive Committee.   2.4   Voting       NMHG
and GE Capital will each have one vote on the International Executive Committee.
Any approval, recommendation or action by the International Executive Committee
must be by unanimous vote or written consent of NMHG and GE Capital.   2.5  
Quorum       A quorum for the conduct of business at any International Executive
Committee meeting will consist of two (2) International Executive Committee
Members appointed by NMHG and two (2) International Executive Committee Members
appointed by GE Capital. All other rules and procedures of the International
Executive Committee will be as agreed by the International Executive Committee
Members from time to time.   2.6   Functions of the International Executive
Committee       The International Executive Committee will perform the following
functions, in addition to any additional functions as NMHG and GE Capital may
agree from time to time:

  (a)   provide oversight and review the performance and strategic direction of
the International Program, including, without limitation, international finance
penetration levels, international credit line exposure, entry into new Master
Regional Operating Agreements and Regional Agreements and new business
opportunities and, where applicable, recommend appropriate corrective actions
and/or performance targets;     (b)   provide oversight and review the financial
and operational performance and strategic direction of each Regional Program
including, without limitation, the general structure and profitability of each
Regional Program (including origination and remarketing activities), finance
penetration levels, credit line exposure, portfolio performance (including
delinquencies, defaults and performance of Recourse Transactions), Annual
Operating Plans, service levels and new business opportunities, and, where
applicable, recommend appropriate corrective actions and/or performance targets;
    (c)   review the operation of the exclusivity provisions in the various
Master Regional Operating Agreements and Regional Agreements and resolve any
issues regarding exclusivity referred to it under any Master Regional Operating
Agreement and/or Regional Agreement. Such issues may include, but not be limited
to, the identity of, and amendments to, the countries in which the exclusivity
provisions shall apply under each Master Regional Operating Agreement and/or
Regional Agreement and the identity of, and amendments to, the

page 6



--------------------------------------------------------------------------------



 



      “Competitors” referenced in the exclusivity provisions of each Master
Regional Operating Agreement and/or Regional Agreement;     (d)   review the
operation of the recourse provisions in the various Master Regional Operating
Agreements and Regional Agreements as they relate to Recourse Transactions and
review the timely performance on the part of NMHG and/or the applicable NMHG
Affiliate of all related recourse obligations and, where applicable, recommend
appropriate corrective actions and/or process improvements with respect thereto;
    (e)   receive and review proposals for amendments to the Agreement and make
recommendations with respect thereto;     (f)   approve the ongoing development
priorities for the International Program; and     (g)   endeavor to resolve any
Disputes referred to it in accordance with Section 5.

3   Representations and Warranties of NMHG   3.1   NMHG hereby represents and
warrants to GE Capital, as of the Effective Date and throughout the Term, that:

  (a)   NMHG is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation, is duly qualified to do business in
each other jurisdiction where it is necessary to be so qualified and has full
power to enter into the Agreement and to carry out the transactions contemplated
hereby;     (b)   the execution and delivery of the Agreement and the
performance by NMHG of the transactions contemplated hereby have been duly
authorized by all necessary action of NMHG;     (c)   the Agreement constitutes
a legal, valid and binding obligation of NMHG enforceable in accordance with its
terms except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws of general application affecting the enforcement of
creditors’ rights generally and the effect of rules of law governing equitable
remedies;     (d)   neither the execution or delivery of the Agreement nor the
consummation of the transactions contemplated hereby will:

  (i)   conflict with NMHG’s organizational or governance documents, as such
documents may be amended from time to time;     (ii)   constitute a material
violation of any applicable statute, rule or decree of any Governmental Entity;
or     (iii)   conflict in any material respect with, constitute a material
default under, or result in termination or acceleration of any indenture, loan
agreement or other material document, instrument or agreement by which NMHG is
bound;

  (e)   no notices, reports or other filings are required to be made by NMHG
with, nor are any consents, licences, permits, authorizations or approvals
required to be obtained by NMHG from, any Governmental Entity or any other
Person in connection with the execution, delivery or performance of the
Agreement or any other agreements, instruments or document to be executed or
delivered in connection herewith or the consummation by NMHG of the transactions
contemplated hereby; and     (f)   there are no suits or proceedings pending or,
to the knowledge of NMHG, threatened in any court or before any Governmental
Entity against or affecting NMHG which could materially impair NMHG’s ability to
perform its obligations under the Agreement.

page 7



--------------------------------------------------------------------------------



 



4   Representations and Warranties of GE Capital   4.1   GE Capital hereby
represents and warrants to NMHG, as of the Effective Date and throughout the
Term, that:

  (a)   GE Capital is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation, is duly qualified to do
business in each other jurisdiction where it is necessary to be so qualified and
has full power to enter into the Agreement and to carry out the transactions
contemplated hereby;     (b)   the execution and delivery of the Agreement and
the performance by GE Capital of the transactions contemplated hereby have been
duly authorized by all necessary action of GE Capital;     (c)   the Agreement
constitutes a legal, valid and binding obligation of GE Capital enforceable in
accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws of general application
affecting the enforcement of creditors’ rights generally and the effect of rules
of law governing equitable remedies;     (d)   neither the execution or delivery
of the Agreement nor the consummation of the transactions contemplated hereby
will:

  (i)   conflict with GE Capital’s organizational or governance documents, as
such documents may be amended from time to time;     (ii)   constitute a
material violation of any applicable statute, rule or decree of any Governmental
Entity; or     (iii)   conflict in any material respect with, constitute a
material default under, or result in termination or acceleration of any
indenture, loan agreement or other material document, instrument or agreement by
which GE Capital is bound;

  (e)   no notices, reports or other filings are required to be made by GE
Capital with, nor are any consents, licences, permits, authorizations or
approvals required to be obtained by GE Capital from, any Governmental Entity or
any other Person in connection with the execution, delivery or performance of
the Agreement or any other agreements, instruments or document to be executed or
delivered in connection herewith or the consummation by GE Capital of the
transactions contemplated hereby; and     (f)   there are no suits or
proceedings pending or, to the knowledge of GE Capital, threatened in any court
or before any Governmental Entity against or affecting GE Capital which could
materially impair GE Capital’s ability to perform its obligations under the
Agreement.

5   Dispute Resolution   5.1   Any dispute arising out of or relating to the
Agreement, any Master Regional Operating Agreement or any Regional Agreement or
the relationship of the parties to the Agreement, any Master Regional Operating
Agreement or any Regional Agreement or the Regional Program established under
any Master Regional Operating Agreement or any Regional Agreement, including the
breach, termination, validity, interpretation or performance thereof (any of the
foregoing, a “Dispute”) shall be resolved in accordance with the procedures
specified in this Section, which shall constitute the exclusive method for the
resolution of the Dispute.   5.2   Upon the discovery of a Dispute arising out
of or relating to a Master Regional Operating Agreement or any Regional
Agreement or the relationship of the parties thereto or the Regional Program
established thereunder, members of the relevant Regional Working Committee will
meet and in good faith endeavor to resolve the Dispute in a manner that is
acceptable to members of the Regional Working Committee. Said meeting will occur
within twenty (20) Business Days following the identification of the Dispute.
Any member of the relevant Regional Working Committee (a “Regional Working
Committee Member”) may request that an Open Issue Elevation Document

page 8



--------------------------------------------------------------------------------



 



    (“OIED”) be submitted prior to convening said meeting and any member of the
Regional Working Committee whose position is adverse to the position of the
Regional Working Committee Member who circulated the OIED may submit an OIED
Response (as such term is defined below) prior to the Regional Working Committee
convening said meeting; provided, however, that circulation of an OIED and OIED
Response will occur in such a timeframe as will permit the meeting of the
Regional Working Committee to proceed within twenty (20) Business Days following
the identification of the Dispute (or such other period mutually agreed to by
all members of the Regional Working Committee). Danbury International Executive
Committee Members and Portland International Executive Committee Members as well
as any International Executive Committee Members who represent the applicable
region or country involved in the Dispute shall also receive copies of the OIED
and OIED Response before the meeting of the relevant Regional Working Committee
is convened.   5.3   If the Regional Working Committee is unable to resolve the
Dispute at the meeting convened for such purpose, a Regional Working Committee
Member will circulate an OIED to all Regional Working Committee Members and all
International Executive Committee Members. Such OIED may be identical to the
OIED originally submitted to the Regional Working Committee or may contain
additional facts elicited as a result of the meeting of the Regional Working
Committee described above.   5.4   Upon the discovery of a Dispute arising out
of or relating to the Agreement or the relationship of the parties hereto, an
International Executive Committee Member will circulate an OIED to all
International Executive Committee Members and, if the Dispute implicates a
Master Regional Operating Agreement and/or any related Regional Agreement or
Regional Program for which executive oversight is provided hereunder, all
members of the relevant Regional Working Committee.   5.5   Each OIED shall
contain the following information: (i) a complete description of the Dispute,
which shall include a chronology of the events leading up to the Dispute, the
subject matter of the Dispute and the actions taken by the relevant parties to
the Dispute, (ii) the position of the Regional Working Committee Member or
International Executive Committee Member who is submitting the OIED for the
Dispute, which shall include all pertinent information to support such position,
(iii) an assessment of the materiality of the Dispute for the relevant Master
Regional Operating Agreement and/or any Regional Agreement and Regional Program
and the Agreement, if applicable, and (iv) an assessment of the likelihood of
resolving the Dispute through the actions to be undertaken by the International
Executive Committee, if applicable, that are described below.   5.6   Each party
whose position is adverse to the position of the Regional Working Committee
Member or International Executive Committee Member who circulated an OIED will
have a period of ten (10) Business Days to formulate a response to the OIED
(“OIED Response”) and circulate the OIED Response to all Regional Working
Committee Members and/or International Executive Committee Members, as
applicable.   5.7   Each OIED Response shall contain the following information:
(i) a complete description of the Dispute, which shall include clarifications,
corrections or changes regarding the chronology of the events leading up to the
Dispute, the subject matter of the Dispute and the actions taken by the relevant
parties to the Dispute, (ii) the position of the Regional Working Committee
Member or International Executive Committee Member who is submitting the OIED
Response, which shall include all pertinent information to support such
position, (iii) an assessment of the materiality of the Dispute for the relevant
Master Regional Operating Agreement and/or any Regional Agreement and Regional
Program and the Agreement, if applicable, and (iv) an assessment of the
likelihood of resolving the Dispute through the actions to be undertaken by the
International Executive Committee that are described below.   5.8   Within five
(5) Business Days following receipt of an OIED Response issued to International
Executive Committee Members or fifteen (15) Business Days following receipt of
an OIED issued to

page 9



--------------------------------------------------------------------------------



 



    International Executive Committee Members, whichever is earlier (or within
such other period as the parties to the Agreement may otherwise mutually agree
to in writing), those International Executive Committee Members who are located
in Danbury, Connecticut and who represent GE Capital and the GE Affiliates
(“Danbury International Executive Committee Members”) and those International
Executive Committee Members who are located in Portland, Oregon and who
represent NMHG and the NMHG Affiliates (“Portland International Executive
Committee Members”) shall determine if the Dispute is confined to a particular
Master Regional Operating Agreement and/or any Regional Agreement and Regional
Program or if it implicates or establishes a precedent for any other Master
Regional Operating Agreements and/or any Regional Agreements and Regional
Programs or otherwise impacts the relationship of the parties to the Agreement.
  5.9   Within ten (10) Business Days of the decision described in the preceding
paragraph being rendered and communicated to all International Executive
Committee Members, the International Executive Committee will convene either in
person or via teleconference to attempt to resolve the Dispute.   5.10   If the
Danbury International Executive Committee Members and the Portland International
Executive Committee Members determine that the Dispute is confined to a
particular Master Regional Operating Agreement and/or any Regional Agreement and
Regional Program, the only International Executive Committee Members who shall
participate in the International Executive Committee meeting that attempts to
resolve the Dispute will be: (i) those International Executive Committee Members
who represent the relevant Regional Working Committee (whether they are members
of such Regional Working Committee or not) and who shall be equally represented
by one member representing the interests of GE Capital and/or the relevant GE
Affiliate on the relevant Regional Working Committee and one member representing
the interests of NMHG and/or the relevant NMHG Affiliate on the relevant
Regional Working Committee, respectively, (ii) the Danbury International
Executive Committee Members and (iii) the Portland International Executive
Committee Members.   5.11   If the Danbury International Executive Committee
Members and the Portland International Executive Committee Members determine
that the Dispute implicates or establishes a precedent for any other Master
Regional Operating Agreements and/or any Regional Agreements and Regional
Programs or otherwise impacts the relationship of the parties to the Agreement,
the entire membership of the International Executive Committee will be invited
to participate in the International Executive Committee meeting that attempts to
resolve the Dispute.   5.12   Members of the relevant Regional Working Committee
who are not members of the International Executive Committee, as well as other
individuals who have special knowledge of the events surrounding the Dispute,
may be invited to participate in the meeting of the International Executive
Committee, but shall not be entitled to participate in any vote that may be
taken by International Executive Committee Members to attempt to resolve the
Dispute.   5.13   All International Executive Committee Members that represent
GE Capital and GE Capital Affiliates will collectively have one vote in any vote
that may be taken by the International Executive Committee to attempt to resolve
the Dispute and all members of the International Executive Committee that
represent NMHG and NMHG Affiliates will collectively have one (1) vote in any
vote that may be taken by the International Executive Committee to attempt to
resolve the Dispute.   5.14   International Executive Committee Members will in
good faith endeavour to resolve the Dispute at the meeting that is convened for
such purpose in a manner that is acceptable to both GE Capital and the GE
Affiliates and NMHG and the NMHG Affiliates.   5.15   If the International
Executive Committee is able to resolve the Dispute, the resolution will be
documented and circulated to all International Executive Committee Members as
well as to all Regional Working Committee Members in the case of a confined
regional Dispute, and will also be circulated to members of the other Regional
Working Committees if the International Executive Committee determines that the
Dispute implicates or establishes a precedent for other Master Regional
Operating Agreements and/or any Regional Agreements and Regional Programs.  
5.16   If the International Executive Committee is unable to resolve the
Dispute, the Dispute will be referred to the General Manager of the Vendor
Financial Services division of GE Capital and to the Chief

page 10



--------------------------------------------------------------------------------



 



    Executive Officer of NMHG (collectively, the “Executive Officers”) who will
in good faith endeavour to resolve the Dispute within thirty (30) Business Days
after it is referred to them (or within such other period as the parties to the
Agreement may otherwise mutually agree to in writing) in a manner that is
acceptable to both GE Capital and the GE Affiliates and NMHG and the NMHG
Affiliates. The Executive Officers shall be provided with copies of all relevant
OIEDs, OIED Responses, the minutes of the International Executive Committee
meeting in which a resolution of the Dispute was attempted, together with any
other relevant materials they may reasonably request. The Executive Officers
shall meet either in person or via teleconference to attempt to resolve the
Dispute.   5.17   If the Executive Officers are able to resolve the Dispute, the
resolution will be documented and circulated to all International Executive
Committee Members as well as to all members of the relevant Regional Working
Committee in the case of a confined regional Dispute, and will also be
circulated to members of the other Regional Working Committees if the
International Executive Committee determines that the Dispute implicates or
establishes a precedent for any other Master Regional Operating Agreements
and/or any Regional Agreements and Regional Programs.   5.18   If the Executive
Officers are unable to resolve the Dispute within thirty (30) Business Days
following the date it is referred to them (or within such other period as the
parties to the Agreement may otherwise mutually agree to in writing), the
parties will endeavour to settle the Dispute by mediation conducted by the CPR
Institute for Dispute Resolution (“CPR”) under the CPR Mediation Procedure then
currently in effect. Unless otherwise agreed to in writing, the parties will
select a mediator from the CPR Panels of Distinguished Neutrals and, if they are
unable to agree upon a mediator, shall notify the CPR to initiate a selection
process for a mediator. Any mediator so selected shall be experienced in
resolving disputes of a commercial nature similar to the Dispute.   5.19   All
communications that occur under the preceding paragraphs of this Section are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence and any additional confidentiality and
professional secrecy protections provided by applicable law.   5.20   Each party
shall endeavour in good faith to resolve the Dispute through mediation. At least
one (1) employee of GE Capital and NMHG who is authorized by such party to
settle the Dispute shall attend and participate in the mediation. The mediation
will be held in New York City (or such other locations as the parties mutually
agree upon). The mediation proceedings shall be conducted in English. Each party
may submit a brief, if it so elects, to the opposing party and to the mediator
at least five (5) Business Days prior to the commencement of the mediation. If
resolution of a Dispute is not reached in the initial mediation session, the
parties may elect to authorize a follow-up mediation session. No settlement
reached pursuant to mediation shall be binding upon the parties until it is
reduced to a writing signed on behalf of each party. Any requirement to file a
notice of claim with respect to the Dispute submitted to mediation shall be
suspended until the conclusion of the mediation process.   5.21   Neither party
shall be entitled to unilaterally terminate the mediation prior to forty (40)
Business Days following appointment of a mediator. If the Dispute has not been
resolved by mediation within forty (40) Business Days following appointment of a
mediator (or within such other period as the parties to the Agreement may
otherwise mutually agree to in writing), then either party may submit the
Dispute to arbitration as the exclusive means of resolving it in accordance with
the following paragraphs. Each party will pay one-half of the fees and expenses
of the mediator. All other expenses in connection with the mediation shall be
the responsibility of the party incurring such expense.   5.22   The Dispute
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (“ICC”) by an arbitral tribunal (“Arbitral Tribunal”)
appointed in accordance with said Rules. The Arbitral Tribunal shall be
comprised of three arbitrators, one appointed by each of the parties and the
third arbitrator, who shall serve as the Chair of the Arbitral Tribunal,
appointed by the other two arbitrators. If either party fails to appoint an
arbitrator within fifteen (15) days of the referral of the Dispute to
arbitration, then such arbitrator shall be appointed by the ICC.   5.23   The
arbitration shall be held in New York City. The arbitration proceedings shall be
conducted in English; provided that either party may submit testimony or
documentary evidence in any language

page 11



--------------------------------------------------------------------------------



 



    if it furnishes a translation into English of such testimony or documentary
evidence. The Arbitral Tribunal may, at its option, appoint one or more experts
to advise it with respect to any issue in the arbitration. If any expert is so
appointed, the parties hereto shall have the right to examine such expert’s
report to the Arbitral Tribunal and to question such expert at an oral hearing.
  5.24   The law governing the arbitration proceedings and the arbitration award
shall be the arbitration law of the place of arbitration. Any arbitral award
arising from such arbitration shall be final and binding upon all parties hereto
and no party shall seek recourse to a court of law or other authorities to
appeal for a revision of such arbitral award or any other ruling of the Arbitral
Tribunal. Judgment upon any arbitral award may be entered by any court having
jurisdiction thereof.   5.25   The cost of arbitration shall be borne by the
party who does not prevail in the arbitration or as is otherwise determined by
the Arbitral Tribunal. The question of whether a matter presented for
arbitration is governed by these arbitration provisions shall itself be
determined by arbitration.   5.26   The parties agree that the arbitration shall
be kept confidential and that the existence of the proceeding and any element of
it (including, but not limited to, any pleadings, briefs or other documents
submitted or exchanged, any testimony or other oral submissions and any awards)
shall not be disclosed beyond the Arbitral Tribunal, the ICC International Court
of Arbitration, the parties, their counsel and any person necessary to the
conduct of the proceedings, except as may be lawfully required in judicial
proceedings relating to the enforcement of any arbitral award.   5.27   Each
party is required to continue to perform its obligations under the Agreement and
under each applicable Master Regional Operating Agreement and/or Regional
Agreement and Regional Program pending final resolution of the Dispute.   6  
Indemnification   6.1   NMHG will indemnify and hold harmless GE Capital and its
employees, officers, directors, attorneys, representatives and GE Affiliates,
from and against any and all losses, claims by or against GE Capital or GE
Affiliates, liabilities, demands and expenses of any nature whatsoever,
including reasonable attorneys’ fees and costs, arising out of or in connection
with:

  (a)   any breach by NMHG of its representations or warranties under the
Agreement;     (b)   any failure of NMHG to perform duly and punctually any
agreement or obligation to be performed by NMHG pursuant to the Agreement;    
(c)   the selection, manufacture, sale, delivery, acceptance or rejection,
installation, use, operation, possession, return, servicing, maintenance or
condition of the Equipment, including any strict liability claims or claims for
latent defects relating to the Equipment; or     (d)   any failure of the
Equipment to comply with any description, to be fit for its intended purpose or
of satisfactory quality or to comply with any other term (express or implied) of
the related Transaction or of any applicable law; provided that NMHG will not be
liable for any modifications or additions made to any Equipment by Dealers not
Controlled by NMHG or an NMHG Affiliate, other than modifications or additions
made by independent Dealers upon the authorization, instruction or consent of
NMHG or an NMHG Affiliate.

6.2   GE Capital will indemnify and hold harmless NMHG and its employees,
officers, directors, attorneys, representatives and NMHG Affiliates, from and
against any and all losses, claims by or against NMHG or NMHG Affiliates,
liabilities, demands and expenses of any nature whatsoever, including reasonable
attorneys’ fees and costs, arising out of or in connection with:

  (a)   any breach by GE Capital of its representations or warranties under the
Agreement; or     (b)   any failure of GE Capital to perform duly and punctually
any covenant, agreement or obligation to be performed by GE Capital pursuant to
the Agreement.

6.3   Each party will notify the other of any event requiring indemnification:

page 12



--------------------------------------------------------------------------------



 



(a) within ten (10) days following the receipt of notice of the commencement of
any action or proceeding or the assertion of any claim; or
(b) within twenty (20) days of the party’s actual discovery of any breach or
loss, giving rise to indemnification.
The failure to give notice in a timely fashion will not result in a waiver of
any right to indemnification hereunder except to the extent that the
indemnifying party’s ability to defend against the event with respect to which
indemnification is sought is materially adversely affected by the failure of the
indemnified party to give notice in a timely fashion.

6.4   The indemnifying party will be entitled (but not obligated) to assume the
defense or settlement of any such action or proceeding and to participate in any
negotiations to settle or eliminate any claim with counsel of its choice;
provided that such counsel is reasonably satisfactory to the indemnified party.
If the indemnifying party so elects to assume the defence or settlement of any
such action or proceeding, the indemnified party (and its counsel) may continue
to participate at its own expense in any such action or proceeding.   6.5   If
the indemnifying party does not elect in writing within ten (10) days of
notification to assume the defense, the indemnified party may engage counsel to
defend, settle or otherwise dispose of such action or proceeding, and the
reasonable fees of that counsel shall constitute expenses which are covered by
Section 6.1 or 6.2 respectively.   6.6   The indemnifying party will not settle,
compromise, decline to appeal or otherwise dispose of any action, proceeding or
claim, without the consent of the indemnified party. Such consent will not be
unreasonably withheld or delayed. If the consent of the indemnified party is
withheld, the indemnifying party’s liability will be limited to the amount for
which the indemnifying party and the claimant agreed to settle.   6.7  
Notwithstanding the provisions of Sections 6.4, 6.5 and 6.6, NMHG shall either
settle, compromise or defend, at its own expense and option, any claim brought
against GE Capital or a GE Affiliate, to the extent that it is based on a claim
that the Equipment or a Trade Mark/Trade Name infringes any patent, copyright,
trade mark or other intellectual property rights of another Person. NMHG shall
pay all losses awarded against or incurred by GE Capital or a GE Affiliate in
any such actions which are attributable to any such claims, but such defense and
payments are conditioned on the following:

  (a)   that NMHG shall be notified promptly, in writing, by GE Capital or the
applicable GE Affiliate of the assertion of any such claim; and     (b)   that
NMHG shall have sole control of the defense of any such claim and all
negotiations for its settlement or compromise.

6.8   All indemnities and obligations under this Section 6 will survive the
expiration or termination of the Agreement, and will be payable within ten
(10) days of receipt of an invoice from the indemnified party.

6.9   Neither party will be liable for any punitive, incidental or consequential
damages of any nature whatsoever or for lost profits, for any reason whatsoever,
in connection with the Agreement. Without limiting the generality of the
foregoing, if any punitive, incidental or consequential damages or lost profits
are required, as a result of a breach by a party hereto of the Agreement, to be
paid by the other party hereto to any other Person pursuant to a final judgment,
the breaching party shall compensate the other party required to pay such
punitive, incidental or consequential damages or lost profits, and such payment
shall be deemed to be direct damages of the breaching party.

7   Export Control   7.1   GE Capital and NMHG each acknowledges that the
Equipment licensed or sold under any Master Regional Operating Agreement or
Regional Agreement may include technology and software that are subject to the
customs and export control laws and regulations of the United States (U.S.) and

page 13



--------------------------------------------------------------------------------



 



    may also be subject to the customs and export laws and regulations of the
country in which the Equipment is manufactured and/or received. GE Capital and
NMHG each agrees to abide by those laws and regulations and to cause GE
Affiliates and NMHG Affiliates, respectively, to abide by those laws and
regulations. Further, under U.S. law, the Equipment may not be sold, leased or
otherwise transferred to certain restricted end-users or restricted countries.
Without limiting the generality of the foregoing, the Equipment may not be sold,
leased or otherwise transferred to, or utilized by an end-user engaged in
activities related to weapons of mass destruction, including without limitation,
activities related to the design, development, production or use of nuclear
weapons, materials or facilities, missiles or the support of missile projects,
and chemical or biological weapons. While NMHG agrees to abide and to cause NMHG
Affiliates to abide by these terms, it cannot be held responsible for any
subsequent decision made by a Customer not Controlled By NMHG or an NMHG
Affiliate to export any Equipment to a particular country or to sell any
Equipment to a particular end-user.   7.2   GE Capital agrees not to provide or
cause any GE Affiliate to provide any customs certifications on behalf of NMHG
or an NMHG Affiliate. When applicable and necessary, NMHG or the applicable NMHG
Affiliate will provide GE Capital or the applicable GE Affiliate with all U.S.
export licenses, license designations, and commodity classifications unless
otherwise agreed to in writing by GE Capital or the applicable GE Affiliate and
NMHG or the applicable NMHG Affiliate and unless GE Capital or the applicable GE
Affiliate is obligated to obtain the export licenses under U.S. law.   8   Data
Protection       Each party undertakes to comply with all applicable laws in
relation to the collection and processing of personal data and shall not sell
personal data to any Person.   9   Confidentiality       From time to time
either NMHG or GE Capital may provide confidential and proprietary information
to the other party relating to NMHG, GE Capital, the International Program,
various Regional Programs, Equipment, Dealers or Customers or other subjects
that is otherwise plainly identified as confidential information. NMHG and GE
Capital will take reasonable steps to preserve the confidential nature of such
information and to prevent its disclosure to third parties other than GE
Affiliates and NMHG Affiliates, respectively, and independent representatives
such as certified public accountants firms, attorneys or other persons with a
need to know for purposes of the business or operations of GE Capital, GE
Affiliates, NMHG or NMHG Affiliates. NMHG and GE Capital will be deemed to have
fulfilled their obligations hereunder if they exercise the same degree of care
to preserve and safeguard such confidential information as they use to preserve
and safeguard their own confidential information; provided that (without
limitation) confidential information relating to the International Program or a
specific Regional Program may be disclosed by GE Capital to its representatives
and agents in connection with GE Capital’s actual or potential purchase of
insurance with respect to the International Program or the Regional Programs. In
addition, confidential information may be disclosed under the following
circumstances: (a) if required in connection with any litigation, or in response
to any court decree, subpoena, or other legal, administrative or regulatory
order (provided that the disclosing party’s legal counsel delivers a written
opinion to the other party stating that disclosure is reasonably required),
(b) if such confidential information was in the public domain at the time of
receipt or subsequently came into the public domain (other than as a result of
an unauthorized disclosure by GE Capital or NMHG), (c) if such confidential
information was independently developed by the recipient or (d) if the
disclosure is approved by the disclosing party or otherwise constitutes a
disclosure of a more generic type of information that is customary in the
ordinary course of business.   10   Recourse Transactions   10.1   In the event
of a default (as such term is defined in the applicable Master Regional
Operating Agreement and/or Regional Agreement) under a Recourse Transaction, if
the applicable NMHG Affiliate does not honor its recourse obligations to the
applicable GE Affiliate, then NMHG shall, within twenty (20) days of demand,
repurchase the applicable Recourse Transaction and pay GE

page 14



--------------------------------------------------------------------------------



 



    Capital or the applicable GE Affiliate the amount then owed by such NMHG
Affiliate with respect to such Recourse Transaction.   10.2   NMHG hereby agrees
that its obligations under Section 10.1 shall be primary, absolute, continuing
and unconditional, irrespective of, and unaffected by, any of the following
actions or circumstances (regardless of any notice to, or consent of NMHG):

  (a)   the genuineness, validity, regularity and enforceability of any Recourse
Transaction;     (b)   any extension, renewal, amendment, change, waiver or
other modification by a GE Affiliate of any Recourse Transaction;     (c)   the
absence of, or delay in, any action to enforce the terms of any Recourse
Transaction;     (d)   the release of, extension of time for payment or
performance by, or any other indulgence granted to the applicable Dealer or any
other Person with respect to any Recourse Transaction by operation of law or
otherwise;     (e)   the existence, value, condition, loss, subordination or
release (with or without substitution) of, or failure to have title to or
perfect a security interest in, or the time, place and manner of any sale or
other disposition of, any Equipment, collateral or security given in connection
with any Recourse Transaction or any other impairment (whether intentional or
negligent, by operation of law or otherwise) of the rights of the GE Affiliate
to any such Equipment, collateral or security;     (f)   any Dealer’s voluntary
or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization or similar proceedings affecting the Dealer or any of its assets;
or     (g)   any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.

10.3   Notwithstanding any provision to the contrary in Section 10.1 or 10.2,
NMHG shall have no obligation to purchase any Recourse Transaction pursuant to
Sections 10.1 and 10.2 under any of the following circumstances:

  (a)   if a Recourse Transaction proves unenforceable due to the fact that the
documentation evidencing such Recourse Transaction (“Recourse Documentation”) is
incomplete;     (b)   solely with respect to Recourse Transactions where a GE
Affiliate is responsible for the perfection of its title or security interest in
the respective Equipment, if any such Recourse Transaction proves unenforceable
due to a failure of such GE Affiliate to obtain and perfect a valid, first
priority security interest in such Equipment; or     (c)   if a Recourse
Transaction falls into default solely because GE Capital or a GE Affiliate is in
default of its respective obligations under the applicable Recourse
Documentation.

11   Term and Termination   11.1   The initial term of the Agreement shall end
on December 31, 2008 (the Initial Term). Thereafter, the Agreement shall renew
for additional terms of one year each (each, a “Renewal Term”) until either
party provides to the other party at least ninety (90) days’ prior written
notice of its intention to terminate the Agreement on the last day of the
Initial Term or the last day of the applicable Renewal Term. If written notice
of termination is provided, the Agreement will terminate on the last day of the
Initial Term or Renewal Term in which such notice of termination is provided.
The Initial Term and all Renewal Terms shall together constitute the “Term” of
the Agreement. This Section 11.1 shall replace in its entirety Section 6.8 of
the Original IOA. Any reference to “Base Term” in the Original IOA, including
Section 3.7 thereof, is hereby deleted and replaced with a reference to “Term”.
  11.2   The Agreement may be terminated prior to the expiration of the Initial
Term or any Renewal Term:

page 15



--------------------------------------------------------------------------------



 



  (a)   by NMHG, upon the occurrence of a material breach by GE Capital of any
of its representations, warranties or obligations under the Agreement which, if
capable of remedy, remains unremedied for ninety (90) days following receipt of
notice of the breach;     (b)   by GE Capital, upon the occurrence of a material
breach by NMHG of any of its representations, warranties or obligations under
the Agreement which, if capable of remedy, remains unremedied for ninety
(90) days following receipt of notice of the breach;     (c)   by NMHG, by
written notice to GE Capital, in the event of any Bankruptcy Event with respect
to GE Capital;     (d)   by GE Capital, by written notice to NMHG, in the event
of any Bankruptcy Event with respect to NMHG;     (e)   by GE Capital, by
written notice to NMHG, upon a Change in Control of NMHG;     (f)   by NMHG, by
written notice to GE Capital, upon a Change in Control of GE Capital; or     (g)
  upon a termination, for whatever reason, of the Restated and Amended Joint
Venture and Shareholders Agreement between GE Capital and NMHG dated as of
April 15, 1998, as amended from time to time.

12   Consequences of Termination   12.1   In the event of a termination of the
Agreement upon the occurrence of an event described in Section 11.2, the
non-defaulting party will have the right to:

  (a)   declare all obligations (including all contingent obligations and any
recourse obligations with respect to any Transactions) of the defaulting party
under the Agreement immediately due and payable if permitted under applicable
law, whereupon such obligations will become due and payable by the defaulting
party; and     (b)   seek any and all other remedies as may be available in law,
equity or otherwise.

12.2   A termination of the Agreement shall automatically result in the
termination of each Master Regional Agreement and Regional Agreement.   12.3  
If a Regional Agreement or a Master Regional Operating Agreement is terminated
such termination shall not, unless separately agreed to by the International
Executive Committee Members, result in the termination of the Agreement or any
other Regional Agreement or Master Regional Operating Agreement.   12.4  
Sections 5, 6, 10, 12, 13, 19.1, 19.3 and 19.4 of this Amendment and the related
rights and obligations of the parties hereto shall survive any termination of
the Agreement.   13   Successors and Assigns       Neither NMHG nor GE Capital
may assign or delegate any of its respective rights or obligations under the
Agreement with the prior written consent of the other party; provided, however,
that GE Capital may assign the Agreement to any Affiliate without the consent of
NMHG. All of the terms and provisions of the Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and permitted assigns.

page 16



--------------------------------------------------------------------------------



 



14   Business Practices   14.1   NMHG and GE Capital will each:

  (a)   comply with all laws applicable to the operation of the International
Program and the Regional Programs dealing with improper or illegal payments,
gifts or gratuities;     (b)   not pay, promise to pay or authorize the payment
of any money or anything of value, directly or indirectly, to any Person
(whether a governmental official or private individual) for the purpose of
illegally or improperly inducing any official or political party or official
thereof to make a buying decision or illegally or improperly assisting any party
hereto or any employee, agent or representative thereof in connection with
obtaining or retaining any licences, qualifications or any business, or taking
any action favourable to any party or any Affiliate, employee, agent or
representative thereof in connection with the Agreement, the International
Program or any Regional Program; and     (c)   not take any action, or fail to
take any action, which act or failure to act would subject any other party to
the Agreement or any Affiliate thereof to liability or legal action under the
laws of any country dealing with improper payments described in this Section 13.

15   Application of Original IOA       Any financing and related activities
occurring in countries in which Affiliates of GE Capital and NMHG do business
without the benefit of a Regional Agreement and/or a Master Regional Operating
Agreement shall continue to be governed by the terms of the Original IOA. For
purposes of the Agreement, the Original IOA shall be deemed to constitute a
Master Regional Operating Agreement that shall govern the activities of all such
countries. Financing and related activities occurring in countries in which
Affiliates of GE Capital and NMHG do business with the benefit of a Regional
Agreement and/or a Master Regional Operating Agreement shall be governed by the
terms of the applicable Regional Agreement and/or Master Regional Operating
Agreement and the terms of this Amendment, without regard to the terms of the
Original IOA.   16   Trade Name   16.1   Subject to the terms of this Amendment,
NMHG hereby grants GE Capital a non-exclusive, non-assignable license to use the
following business names: (a) “NMHG”, (ii)”Hyster” and (iii) “Yale”
(collectively, the “Trade Marks/Trade Names”) solely for purposes of conducting
the business contemplated in the Agreement. GE Capital assumes responsibility
for complying with any local legal requirements relating to its use of the Trade
Marks/Trade Names for the above cited purpose.   16.2   NMHG represents and
warrants that it is the sole owner of the Trade Marks/Trade Names and holds the
legal right to use the Trade Marks/Trade Names in the manner contemplated
herein. GE Capital acknowledges the validity of the Trade Marks/Trade Names and
further acknowledges that GE Capital’s use of the Trade Marks/Trade Names shall
inure to the benefit of NMHG, and GE Capital shall acquire no rights in the
Trade Marks/Trade Names as a result of this Section 16. NMHG specifically agrees
to indemnify GE Capital under the terms of Section 6 of this Amendment from any
claims asserted by third parties that the use by GE Capital of the Trade
Marks/Trade Names infringes the rights of such third parties.   16.3   GE
Capital shall not threaten or undertake any legal action based upon a claim that
someone else’s use of a mark conflicts with or infringes the Trade Marks/Trade
Names, but GE Capital will, upon NMHG’s request, promptly call to NMHG’s
attention any conflict with or infringement of the Trade Marks/Trade Names, and
any misuse of the Trade Marks/Trade Names, which comes to GE Capital’s
attention.   16.4   Upon NMHG’s request and at NMHG’s expense, GE Capital will
provide reasonable cooperation and assistance to NMHG in connection with third
party conflicts or infringements involving the Trade Marks/Trade Names, and in
connection with any trademark or service mark applications filed by NMHG.

page 17



--------------------------------------------------------------------------------



 



16.5   GE Capital’s license to use the Trade Marks/Trade Names under this
Section shall terminate upon the termination of the Agreement.   17  
Advertising       Without the prior written consent of the other party hereto,
neither NMHG nor GE Capital shall advertise in any manner the financial services
to be offered pursuant to the International Program or a Regional Program
(whether by written brochure, newspaper advertisement, radio commercial,
television commercial or otherwise), even if such advertisement is intended
solely for Dealers and Customers.   18   Notices       Any notice or other
communication required or permitted under the Agreement shall be sufficiently
given if sent by delivery or registered or certified mail, postage prepaid, by
overnight courier service, or by facsimile, to the relevant party at the address
first stated above or such other address as such party may have provided by
notice, copies of each notice shall be sent to:

  (a)   GE Capital:         General Electric Capital Corporation
10 Riverview Drive
Danbury, Connecticut 06810
Facsimile No: (203) 749-2166
Attention: Edward J. Simoneau, Vice President and General Manager, Dealer
Financial Services     (b)   NMHG:         NACCO Materials Handling Group, Inc.
650 N.E. Holladay Street, Suite 1600
Portland, Oregon 97232
Facsimile No: (503) 721-1352
Attention: Jeffrey C. Mattern, Treasurer

The time of delivery of each such notice, request, demand or other communication
shall be:

  (a)   when made or delivered in the case of a delivery by hand during normal
business hours;     (b)   in the case of delivery by registered mail or
reputable overnight courier service, at the time shown by the records of such
registered mail or delivery service; or     (c)   in the case of a facsimile,
upon production of a facsimile transmission report.

19   Miscellaneous   19.1   Time is of the essence in the Agreement. If any sum
is not paid when due under the Agreement, then interest shall accrue thereon,
from the applicable due date until paid in full at a per annum rate equal to the
London Interbank Offered Rate for one month dollar deposits (as published in the
“Money Rates” section of The Wall Street Journal, U.S. Eastern Edition, on the
respective due date) plus five percent (5%). If at any time pursuant to the
Agreement, GE Capital or NMHG owes the other party any sum, such sums may be
set-off against one another so that only the party owing the larger sum is
required to make payment to the other party. Such payment need only be made in
the amount equal to the difference between the sums which are due to one
another.   19.2   Each party shall be responsible for its own costs and expenses
(including legal costs) incurred in connection with the negotiation of the
Agreement and, unless otherwise agreed, in the implementation of the
International Program.

page 18



--------------------------------------------------------------------------------



 



19.3   All sums payable under the Agreement by any party are calculated without
regard to any applicable taxes. Any payor hereunder shall, subject to receipt of
a valid invoice, in addition to, and at the time of payment of, the sums payable
hereunder pay any applicable tax properly payable thereon. Without limiting the
generality of the foregoing, if GE Capital or NMHG makes a payment to the other
party on which withholding taxes are due, the payment will be made net of any
withholding taxes. The paying entity will pay all withholding taxes due to the
appropriate Governmental Entity on a timely basis and provide the recipient of
the payment with the original withholding receipt.   19.4   All payments under
the Agreement will be made in U.S. dollars by wire transfer in immediately
available funds to the account which GE Capital or NMHG, as the case may be,
specifies to the other party in writing from time to time.   19.5   When a
reference is made in the Agreement to Sections, Exhibits or Addendums, that
reference will be to a Section of or Exhibit or Addendum to the Agreement unless
otherwise indicated. The headings contained in the Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
the Agreement.   19.6   If any provision of the Agreement is held by any court
of competent jurisdiction to be illegal, void or unenforceable, that provision
will be of no force and effect, but the illegality or unenforceability of that
provision will have no effect upon and will not impair the enforceability of any
other provision of the Agreement.   19.7   The terms may not be terminated or
amended orally, but only in writing duly executed by each of the parties hereto.
  19.8   The failure of any party at any time to require performance of any
provision hereof will not affect the right to require full performance thereof
at any time thereafter, and the waiver by either party of a breach of any
provision will not constitute a waiver of any subsequent breach or nullify the
effectiveness of that provision.   19.9   The Agreement may be executed in one
or more counterparts, all of which together will constitute one and the same
instrument and will become effective when each of the counterparts has been
signed and delivered to each of the other parties.   19.10   The parties hereto
agree to sign such further documents and take such further action as may
reasonably be necessary to effectuate the Agreement.   19.11   NMHG, the NMHG
Affiliates, GE Capital and the GE Affiliates have joined in a strategic alliance
to promote their mutual business goals. Nothing contained herein will be
construed to constitute the creation of a partnership entity for legal purposes,
or to characterize NMHG, the NMHG Affiliates, GE Capital and the GE Affiliates
as joint venturers or as agents of the other parties hereto. NMHG, the NMHG
Affiliates, GE Capital and the GE Affiliates will at all times remain
independent contractors with respect to the Agreement and otherwise.   20  
Governing law       The Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

page 19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Effective Date.

                          GENERAL ELECTRIC CAPITAL CORPORATION   NACCO MATERIALS
HANDLING GROUP, INC.
 
                       
BY:
  /s/ Edward J. Simoneau     BY:   /s/ Reginald R. Eklund  
 
                NAME:   Edward J. Simoneau     NAME:   Reginald R. Eklund  
TITLE:   VP & GM — DFS     TITLE:   President & CEO  

page 20



--------------------------------------------------------------------------------



 



Exhibit A
International Executive Committee Members

     
NMHG Appointees
  GE Capital Appointees
 
   
Jeffrey C. Mattern
  Edward J. Simoneau
 
   
Colin Wilson
  Mark Ciamaricone
 
   
Mike Smith
  Steven Sargent
 
   
Donna Baxter
  Gerard Moore

page 21